Title: From John Adams to Benjamin Russell, 29 May 1819
From: Adams, John
To: Russell, Benjamin



Mr Russell
Quincy May 29th 1819

I thank you Sir for your kind letter of the 17th and am much obliged by your attention to my request’s—I now remember that the three Essays—were signed Marcellus and I well know they were written by John Quincy Adams—and I know that posterity will deem them—documents of importance—in the History of the United States of America—if you or my friend Mr Shaw will procure them to be copied for me in a fair hand I will cheerfully pay for them by the line, and the word—according to the fees established by law—
I am Sir your friend, and the friend of all Men
John Adams